Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 36, 40-43, 47-48, 50, 52-55 and 58-64 are pending in this application.

Election/Restrictions
Applicant’s election of Group III in the reply filed on 02/12/2021 and a single disclosed species (Compound 69) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    340
    670
    media_image1.png
    Greyscale

Applicants searched the elected species and found no prior art. Thus, the search was expanded to cover full scope of the elected invention of Group III. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 36, 40-43, 47, 50, 52-55, 58 and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 36 and claims dependent thereon are rejected because the term “substituted” is indefinite.  In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 02/12/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

Specification
7.	The abstract of the disclosure is objected to because the abstract submitted with the case on 10/30/2019 is part of WIPO document with irrelevant information such as publication date, inventor name, etc.  It is recommended that applicants submit an abstract in a separate sheet of paper.


In order to expedite prosecution after rejoinder, the examiner recommends that applicants recite specific cancers in claim 59 and also delete newly added claims 63-64.  Claims 63-64 would raise an enablement issue and a 112(b) rejection.
					 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 6, 2021